Title: Thomas Jefferson to William F. Gray, 28 January 1820
From: Jefferson, Thomas
To: Gray, William F.


					
						Sir
						
							Monticello
							Jan. 28. 20.
						
					
					I recieved yesterday your favor of the 20. together with my account which shall be promptly attended to. besides the common calamity of the suspension of all money circulation, we have here the additional one of having  by an extraordinary drought had the navigation of our river suspended ever since June, since which time not a boat load of produce has been carried to Richmond which is always the deposit of my funds. these have been exhausted in consequence, but the moment a sufficient rain shall set our boats afloat, I shall replenish them and send you a draught on Richmond. I do not see the Analectic magazine and mr Silliman’s periodical work in your account: and yet I think you informed me you were agent for them. if so I will pray you to send me a note of what I owe for them, which I do not know my self. no such bookshop as you mention has come to Charlottesville, nor have I heard of such an one. I salute you with great esteem & respect.
					
						
							Th Jefferson
						
					
				